 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   CORY DWAYNE MICENHEIMER,                      1:19-cv-00115-DAD-GSA-PC
10                   Plaintiff,                    ORDER DENYING MOTION FOR
                                                   RECONSIDERATION
11         vs.                                     (ECF No. 8.)
12   KERN VALLEY STATE PRISON, et al., ORDER FOR PLAINTIFF TO FILE
                                       FIRST AMENDED COMPLAINT
13           Defendants.               WITHIN THIRTY DAYS
14

15   I.        BACKGROUND
16             Cory Dwayne Micenheimer (“Plaintiff”) is a state prisoner proceeding pro se and in
17   forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On January 24, 2018,
18   Plaintiff filed the Complaint commencing this action. (ECF No. 1.) On February 11, 2019, the
19   court screened the Complaint under 28 U.S.C. § 1915 and issued an order dismissing the
20   Complaint for failure to state a claim and violation of Rule 8, with leave to file an amended
21   complaint within thirty days. (ECF No. 7.) The order also denied Plaintiff’s request for a free
22   copy of the 372-page Complaint. (Id.)
23             On February 27, 2019, Plaintiff filed objections to the court’s screening order and the
24   order denying him free copies, which the court construes as a motion for reconsideration. (ECF
25   No. 8.)
26   II.       MOTION FOR RECONSIDERATION
27             Rule 60(b)(6) allows the Court to relieve a party from an order for any reason that
28   justifies relief. Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent

                                                      1
 1   manifest injustice and is to be utilized only where extraordinary circumstances . . .” exist.
 2   Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation
 3   omitted). The moving party “must demonstrate both injury and circumstances beyond his
 4   control . . . .” Id. (internal quotation marks and citation omitted). In seeking reconsideration of
 5   an order, Local Rule 230(k) requires Plaintiff to show “what new or different facts or
 6   circumstances are claimed to exist which did not exist or were not shown upon such prior
 7   motion, or what other grounds exist for the motion.”
 8          “A motion for reconsideration should not be granted, absent highly unusual
 9   circumstances, unless the district court is presented with newly discovered evidence, committed
10   clear error, or if there is an intervening change in the controlling law,” Marlyn Nutraceuticals,
11   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations
12   marks and citations omitted, and “[a] party seeking reconsideration must show more than a
13   disagreement with the Court’s decision, and recapitulation . . . ” of that which was already
14   considered by the Court in rendering its decision,” U.S. v. Westlands Water Dist., 134
15   F.Supp.2d 1111, 1131 (E.D. Cal. 2001). To succeed, a party must set forth facts or law of a
16   strongly convincing nature to induce the court to reverse its prior decision. See Kern-Tulare
17   Water Dist. v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D. Cal. 1986), affirmed in part and
18   reversed in part on other grounds, 828 F.2d 514 (9th Cir. 1987).
19   III.   DISCUSSION
20          Plaintiff disagrees with the court’s assessment of his claims in the screening order and
21   requests the court to reconsider its findings that his Complaint fails to state a claim and violates
22   Rule 8. Plaintiff also seeks reconsideration of the court’s order denying his request for a free
23   copy of his 372-page Complaint.
24          In the screening order, the court set out the standards for the claims it appears Plaintiff
25   wishes to bring and further, advised Plaintiff about stating his allegations in the First Amended
26   Complaint: “In the amended complaint, Plaintiff is advised to name each of the defendants and
27   explain what each defendant did to cause a violation of Plaintiff’s rights. Plaintiff should give
28   facts, telling the story of what happened, when, where, how the defendant acted, and other facts

                                                      2
 1   explaining what Plaintiff saw, heard, or otherwise knew. Plaintiff should supply dates,
 2   preferably in chronological order. There is no need to attach exhibits unless Plaintiff refers to
 3   each exhibit in the amended complaint.” (ECF No. 7 at 4:23-28.) Plaintiff cannot state a claim
 4   by simply submitting copies of prison records such as his requests for interview, prison appeals,
 5   and disciplinary hearing results. In addition, Plaintiff is not entitled to a free copy of his 372-
 6   page Complaint from the court.
 7            Plaintiff has not set forth facts or law of a strongly convincing nature to induce the court
 8   to reverse its prior decision. Therefore, the motion for reconsideration shall be denied. At this
 9   stage of the proceedings, if Plaintiff disagrees with the court’s screening order his remedy is to
10   file a First Amended Complaint clearly and succinctly stating the allegations and claims upon
11   which he wishes to proceed. The court will then screen the First Amended Complaint based on
12   the allegations stated therein. Plaintiff shall be granted additional time to prepare and file a
13   First Amended Complaint.
14   IV.      CONCLUSION
15            Based on the foregoing, IT IS HEREBY ORDERED that:
16            1.     Plaintiff’s motion for reconsideration, filed on February 27, 2019, is DENIED;
17            2.     Within thirty days from the date of service of this order, Plaintiff is required to
18                   comply with the court’s Screening Order of February 11, 2019, by filing a First
19                   Amended Complaint; and
20            3.     Plaintiff’s failure to comply with this order shall result in a recommendation that
21                   this action be dismissed for failure to state a claim.
22
     IT IS SO ORDERED.
23

24         Dated:   March 5, 2019                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                       3
